PER CURIAM.
The court being of opinion that there was no substantial evidence to support the finding of the trial court that appellee’s intestate, Malcomb E. Shackelford, became permanently and totally disabled during the life of the insurance policy sued upon, it is ordered .and adjudged that the judgment be reversed and the cause remanded for a new trial. U. S. v. Gwin (C.C.A.) 68 F.(2d) 124; U. S. v. Sumner (C.C.A.) 69 F.(2d) 770; U. S. v. Middleton (C.C.A.) 81 F.(2d) 205, decided January 17, 1936.